UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7723


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO MOSLEY, a/k/a Abdullah Hamid,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00336-MOC-1; 3:14-cv-00399-MOC)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Mosley, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antonio Mosley seeks to appeal the district court’s

orders denying the respondent’s motions for an extension of time

and denying Mosley’s motion to recuse.             This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain   interlocutory   and        collateral   orders,   28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                The orders Mosley

seeks   to    appeal   are   neither       final   orders   nor   appealable

interlocutory or collateral orders.           Accordingly, we dismiss the

appeal for lack of jurisdiction.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   DISMISSED




                                       2